Defendants have appealed from a judgment in plaintiff’s favor in the sum of $1,909.75 entered upon the verdict of a jury. The action was brought to recover damages for fraud and deceit. Plaintiff is a brick manufacturer. Both defendants are jobbers in brick and similar products. Smith operated as Smith Brick Company. Austin transacted business as Austin Clay Products Company. Austin was an officer of Binghamton Brick Company. Austin obtained an order from Charles Schultz & Son for 175,000 bricks. He placed this order with Smith. Smith in turn placed it with plaintiff. Both defendants advised plaintiff that Binghamton Brick Company was the purchaser. Both defendants concealed from plaintiff the fact that Schultz was the real purchaser. Both defendants had running accounts between themselves and both were indebted to plaintiff. Both defendants advised Schultz & Son that defendant Austin was the seller. Schultz & Son paid Austin. The merchandise delivered by plaintiff to Schultz was valued at $1,680. No part of that was paid except the sum of $400 which Austin paid plaintiff. The jury found that both defendants were guilty of fraud and deceit and the evidence amply sustains that finding. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., MeNamee, Crapser, Bliss and Heffernan, JJ.